              Case 2:19-cv-00774-JCC Document 3 Filed 05/22/19 Page 1 of 6




 1

 z

3


4


    11 UNITED STATES DISTRICT COURT
 6 || WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7 |] NORTHWEST ADMINISTRATORS, INC.,
                                                       NO.
                              PSaintfff,
                                                   i
 9
               V.                                      COMPLAINT TO COMPEL AUDIT
10 || RIVER DISTRIBUTING CO., LLC, a
        California limited liability company,
11

                              Defendant.
f2

13


14
               Plaintiff, Northwest Administrators, Inc., is an organization incorporated
15
         under the iaws of the State of Washington, with its principal place of business in
16

i^ [| King County, and is the authorized administrative agency for and the assignee of

is 11 the Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").

19


               The Western Conference of Teamsters Pension Trust Fund is an
21
        unincorporated association operating as a Trust Fund pursuant to Section 302 of
22
        the Labor Management Relations Act of 1947, as amended, to provide retirement
23

        benefits to eligible participants,

25 ij COMPLAINT TO COMPEL AUDIT .. 1

26
                                                                Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                 ATTORNEYS AT LAW
                                                                 100 WEST 1IARRISON STREET * NORTH TOWER. SUITE WO
                                                                             SEATTLI7, WASHINGTON 98119
                                                                      TELEPHONE: (206) 285-0464 • FAX: (206) 2H5-R925
                                                                                      s"-<-H5|g=si"
          Case 2:19-cv-00774-JCC Document 3 Filed 05/22/19 Page 2 of 6




1

2           This Court has jurisdiction over the subject matter of this action under

3    Section 502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974

4    ("ERISA"), 29 U.S.C. §1132(e)(1) and (f) and under §301 (a) of the Taft-Hartiey Act,
5
     29U.S.C.§185(a).
6
                                                   IV.
7
            Venue is proper in thss District under Section 502(e)(2) of ERISA, 29 U.S.C.
8

9
     §1132(e)(2), because the PEaintiff Trust Fund is administered in this District.

10                                                 V.


t!          Defendant is a California limited liability company.
12
                                                   VI.

13
            Defendant is bound to a collective bargaining agreement with Local 986 of
14
     the International Brotherhood of Teamsters (hereinafter "Local"), under which the
15

     Defendant is required to promptly and fully report for and pay monthly contributions
16


17   to the Trust at specific rates for each hour of compensation (including vacations,

18   holidays; overtime and sick leave) said Defendant pays to its employees who are

!9   members of the bargaining unit represented by the Local (such bargaining unit
20
     members are any of the Defendant's part time or full time employees who perform
21
     any work task covered by the Defendant's labor contract with the Loca!, whether or
22
     not those employees ever actually join the Loca!).
23

24

25   COMPLAINT TO COMPEL AUDIT -• 2

26
                                                                   Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                   ATTOKNF.YS AT LAW
                                                                   100 WEST HAKKLSON STREET • NORTH TOWER, SUITE 300
                                                                               SEATTLE, WASHINGTON 98119
                                                                        TELEPHONE: (206) 2S5-OW * [:AX: (206)2H5-S925
                                                                                        ®cffls®:h?>K
          Case 2:19-cv-00774-JCC Document 3 Filed 05/22/19 Page 3 of 6




                                             Vii.
t

2          Defendant accepted the Trust's Agreement & Declaration Agreement ("Trust

3    Agreement") which provides in part:

4                 Each Employer shall promptly furnish to the Trustees or
                  their authorized representatives on demand any and all
5
                  records of his past or present Employees concerning the
6                 classification of such Employees, their names, Social
                  Security numbers, amount of wages paid and hours
 7                worked <?r paid for, and any other payroll records and
                  information the Trustees may require in connection with
8
                  i'.he admhiStratson of the Trust Fund, and for no other
9
                  purpose. The Trustees or their authorized
                  representatives may examine any books and records of
10                each employer, which the Employer is required to furnish
                  to the Trustees, on demand whenever such examination
11                is deemed necessary or desirable by the Trustees in the
                  proper administration of the Trust, if it becomes
12
                  necessary for the trustees to retain legal counsel to
13                compel an Employer to furnish to, or permit the
                  examination of books, or records or information by, the
14                Trustees or their representatives, the Employer shall
                  reimburse the Trust fund for all reasonable attorney's
15                fees and court costs incurred by the Trust Fund in
                  connection therewith, whether or not iegai proceedings
16
                  were instituted, and whether or not such. examination
17                disciosed that the Employer has failed to make
                  appropriate or timely Employer Contributions to the Trust
18                Fund.

19                                           VII!.

20
           The Trustees of the Western Conference of Teamsters Pension Trust deem
21
     it both necessary and advisable to the proper administration of the Trust that their
22
     authorized representatives examine the Defendant's books and records for the
23

     inclusive period October 1, .2.017 through the Present Date to determine if the
24

25   COMPLAINT TO COMPB. AUOiT - 3

26
                                                             Reid, McCarthy, Ballew & Leahy, L,L,P.
                                                                              ATTORNEYS AT LAW •
                                                             • 100 WEST HARR1SON STRHET • NORTH TOW^R, SU1TF; ^00
                                                                           SEATTLE, WASHINGTON 98119
                                                                    TELEPHONE: (206) 285.0464 * FAX: (206)Z85.8925
          Case 2:19-cv-00774-JCC Document 3 Filed 05/22/19 Page 4 of 6




     Defendant previously reported for and paid to the Trust all of the amounts due for
 1

2    the Defendant's employment of members of the bargaining unit represented by the

3    Trust for said period.

4
                                              [X.

5
            Despite notification to the Defendant of the Trustees' desire to conduct an
6
     audit for the period October 1, 2017 through the Present Date, and demands made
 7
     upon the Defendant on the Trust's behalf for access to Defendant's records for an
 8

 9   examinaifon of them for that period, to date the Defendant has failed and refused to

10   make all of its records available for the thorough examination the Trustees deem

11   necessary and advisable to the proper administration of the Trust.

f2
            WHEREFORE, plaintiff, on the Trust's behalf, prays the court as follows:
13
            1. That the Court enter an Order Compelling Audit under which
14
     Defendant shaii be directed by the Court, within a specified time, to make available
15

     to the authorized representatives of the Trustees of the Trust for the period October
16


17   1, 2017 through the Present Date:

18
                          A. Payroll records (with daily time records)
19                              1. The audit will need to review payroU records
                                broken down by employee for each pay period. The
20
                                records will need to show the hour types, totals, and
21                              compensation given to each employee for each pay
                                period during the audit period.
22
                                2. The audit will also need to review daily time
23                              records with the payroii. These records wili need to

24

25   COMPLAINT TO COMPEL AUDIT - 4

26
                                                              Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                  ATTORNEYS AT LAW
                                                                  100 WtiST HARR1SON STREET * NORTH TOWER, SUITE 300
                                                                              SEATTLE, WASHINGTON 98119
                                                                       THLEPHONE: (206) 285-0'16-1 • FAX: (206)2H5-8925
         Case 2:19-cv-00774-JCC Document 3 Filed 05/22/19 Page 5 of 6




                              show the hours worked per day for empioyees, along
I
                              with the hour type(s).
2
                        B. Employee Roster
3                            1. The audit wiii need to review an employee roster
                             that contains alj employees, not just the bargaining unit.
4                             This will need to include the foiiowing information for
                              each employee; Employee Number, Employee Name,
5                             Empioyee Sociai Security Number, Department, Job
                              Position, Hire Date, Re-Hire Date ff applicable), and
6
                              Termination Date.
 7
                              2. The audit wili ak-.o need to review a list of all the
8                             ie^ye of absences tahen by bargaining unit members
                              ciuns~i9 She. aiidit pehoc. This wiil need. to include the
9                             ompioyee's name. type of (reason for) leave, and time
                              period away for each leave. This may be included in the
10
                              roster or in a separate leave of absence list.
II
                        0 1 emporary Agency Personnel Declaration Form
12                            This is regarding the use of temporary agency personnel
                              (TAP) for covered bargaining unit work.
13
                        D. TeiT^porary Agency Personnel Invoices/Accounts
14                            Payable
                              1. If applicable, the audit will need to review the
15
                              invoices or accounts payable records for the temporary
                              agency personnel used for bargaining unit work. The
16
                              records need to be broken down by individual, and pay
17                            period, to show hour types and totals worked along with
                              the compensation given.
18
                        E. Tax Reports
19                            ^ The audit wlit need to review, the Quarterly
                              Employer State Security Reports that cover the audit
20
                              period. Piea^e provide the quarterly reports that show
21
                              all employees with their social and total quarteriy wages
                              for each quarter of the audit period.
22


23


24

25   COMPLAINT TO COMPEi., AUDi

26
                                                           Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                            ATTORNEYS AT LAW
                                                            100 WEST 1 [ARiUSON STKHET • NOKTH TOWER, SUITE 300
                                                                         SEATTLE, WASHINGTON 98119
                                                                 TELEPHONE: (206) 285.CH64 * FAX-. (206) ZHS-TO5
          Case 2:19-cv-00774-JCC Document 3 Filed 05/22/19 Page 6 of 6




 I
                         F. Vendor List
                              1. The audit will need to review a list of ali the
2
                              vendors, or outside Employers, that were paid by River
3                               Distributing during the audit period.

4          2. Afford to the authorized representatives of the Trustees of the Trust

.5
     both ample time and opportunity to examine ail such materials of Defendant at such

6
     time and at such piace as shall be convenient to the Trustees* authorized
 7
     repres^nlatfves.
8
                  Fct- |ud?ri<int a^^inst rhe Defendant fot'.
9

                  A. A!l of the Plaintiff's attorney's fees incurred in gaining auditor
10

11                       access to Defendant's records;

12                B. All of the Plaintiff's costs incurred in gaining auditor access to

13                       defendant's records, and

14
                  C. For such other and further relief as the Court, may deem just
15
                         and equitable.
16
           DATED this 21^ day of ^ay, 2019.
17
                                               REiD, McCARTHY^BALLEW & LEAHY,
16
                                               L.L.P.

19


20                                             Russell J. Rfej<f, WSBA #2560
                                               Attorney for.Plaintiff
21

22

23

24

25   COMPLAINT TO COMPB. AUDIT .- 6

26
                                                                Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                 ATTORNEYS AT LAW
                                                                 100 WRST HARKISON STHEET * NORTH TOWER, SUITE 300
                                                                            SEATTLE, WASI liNGTON 98119
                                                                      TELEP1 [ONE: (206) ZR^OW • FAX: (206) 2»5-»925
                                                                                      ®criSf>B
